Exhibit FIRST COMMERCIAL FUNDING, LLC Two BRENTWOOD COMMONS, SUITE 750 OLD HICKORY BOULEVARD BRENTWOOD, TENNESSEE 37027 OFFICE: 615-371-6174 FAx: 615-373-1582 JOINT VENTURE AGREEMENT This JOINT VENTURE AGREEMENT (the "Agreement") is made this 20 day of October. 2009 (the "Effective Date") by and between First Commercial Funding, LLC, a (insert name of state) Limited Liability Company, havine its principal place of business at Two Brentwood Commons, Suite 150, Brentwood. TN 37027 ("FCF") and Coates International, Ltd„ a Delaware Corporation having its principal place of business at 2100 highway 34 and Ridgewood Road, Wall Township. NJ 07717 (the "Co-Venturer"). Each of the foregoing is a "Party" and together' they are the "Parties."). INFORMATIONAL STATEMENT WHEREAS.
